ITEMID: 001-78783
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: BIZIUK AND BIZIUK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants, Mr Janusz Biziuk and Ms Irena Biziuk, are Polish nationals who were born in 1931 and 1934, respectively, and live in Sokółka.
On 26 May 2000 the first applicant lodged with the Sokółka District Court a claim for compensation for allegedly unjustified detention during criminal proceedings against him. His case was registered by the court’s registry on 25 January 2001 and later transferred to the Białystok Regional Court. A hearing was subsequently listed for 28 November 2001. On an unspecified date the applicant was granted legal aid.
On 19 November 2001 the second applicant submitted a claim for compensation for her allegedly unfair criminal conviction and requested that her case be examined jointly with the first applicant’s claim. At a hearing held on 26 November 2001 the court decided that her claim should be examined separately.
On 28 November 2001 the Białystok Regional Court dismissed the first applicant’s claim. It found that he had been detained for forty three days in a psychiatric hospital, because he had previously repeatedly failed to comply with summonses to undergo a psychiatric examination ordered to establish whether he could be held criminally liable. He had also absconded for some periods of time. The court had regard to the fact that the applicant had been duly informed about the dates of the planned psychiatric examination. It further observed that the applicant had once been arrested and brought to the hospital for the same purpose, but had left without permission after several days. Hence, given the applicant’s manifest unwillingness to co-operate in establishing the circumstances relevant to the assessment of his criminal liability, the decision to remand him in custody had been fully justified.
The first applicant’s legal-aid lawyer appealed, arguing that the court had wrongly assessed the evidence and wrongly applied the applicable legal provisions.
In addition, the applicant lodged his own appeal with the appellate court. In this appeal he raised in essence the same complaints. He further submitted that his defence rights had been breached in the criminal proceedings. He also complained that his legal-aid lawyer had only been informed about the hearing held on 26 November 2001 on the same day, which negatively affected the fairness of the proceedings.
On 29 August 2002 the Bialystok Court of Appeal dismissed the appeal brought by the applicant’s lawyer, fully sharing the conclusions of the first-instance court. The court did not examine separately the appeal lodged by the applicant himself.
In proceedings concerning claims for compensation for unjustified detention or conviction, the Code of Criminal Procedure applies.
According to Article 444 of the Code of Criminal Procedure, a party can lodge an appeal against a decision of a first-instance court with the appellate court. Pursuant to Article 446 § 1 of the Code, legal representation is mandatory where a first-instance judgment has been given by a regional court.
In a decision of 23 February 2005, the Kraków Court of Appeal held that where legal representation in criminal proceedings was mandatory, arguments contained in an appeal drawn up by a represented person him – or herself could be regarded by the court as additional arguments supporting the reasoning underlying the remedy filed by a lawyer (Kraków Court of Appeal, II Aka 52/05, KZS 2005/2/41).
Article 79 § 1 of the 1997 Constitution provides as follows:
“In accordance with principles specified by statute, everyone whose constitutional freedoms or rights have been infringed, shall have the right to appeal to the Constitutional Court for a judgment on the conformity with the Constitution of a statute or another normative act on the basis of which a court or an administrative authority has issued a final decision on his freedoms or rights or on his obligations specified in the Constitution.”
Pursuant to Article 46 § 1 of the Constitutional Court’s Act, a constitutional complaint has to be lodged within two months from the date on which the individual decision was served on the complainant.
